Title: From George Washington to Richard Henry Lee, 27 November 1775
From: Washington, George
To: Lee, Richard Henry



Dear Sir
Cambridge 27 Novr 1775.

Your favour of the 13th with the Inclosures (for which I thank you) came to this place on Wednesday Evening; part of which—that is the Night—I was engaged with a party of Men throwing up a Work upon A Hill called Cobble Hill; which, in case we should ever be supplied with such things as we want, may proove useful to us, & could not be delayed, as the Earth here is getting as hard as a Rock—this, & the early departure of the Post prevented my giving your Letter an answer the next Morning.
In answer to your enquiries respecting of Arm’d Vessels, there are none of any tolerable force belonging to this Government—I know of but two of any kind—those very small. At the Continental expence I have fitted out Six pr the Inclosed list, two of which are upon the Cruize, directed by the Congress—the rest ply about Capes Cod & Ann—as yet to very little purpose. These Vessels are all Mann’d by Officers & Soldiers (except perhaps a Master, Pilots &ca) but how far, as they are upon the old Establishment, which has not more than a Month to exist, they can be order’d of this Station I will not undertake to say but suppose they might be engaged anew—Belonging to Providence there are two Arm’d Vessels, & I am told Connecticut has one; which, with one of those from Providence are, I beleive, upon the cruise you have directed.
I have no Idea that the Troops can remove from Boston this

Winter to a place where no provision is made for them, however we shall keep the best look out we can; & upon that, & every occasion where practicable, give them the best we have. but their situation in Boston gives them but little to apprehend from a parting blow whilst their Ships can move, & Floating Batteries surround the Town.
Nothing of Importance hath happened since my last—I am glad to find that our Noble Govr has, at length, met with a Check—was one of our Bullets A[i]md for him the World would be happily rid of a Monster without any person sustaining a loss. this is my opinion at least. It gives me great pleasure to hear that the Ohio Indians have enterd into a firm treaty of friendship with us; for I had been informd that they were very restless, & had destroyd the Houses &ca upon the Great Kanhawa; & that the Improvemts which I had been making there to save my Lands, valued at £1568.18.7½ were all destroyed; as far as they could be so by Fire—the last I believe to be true, as I have it from Mr Lund Washington who lives with me, by the last Post, and who adds, that the Indians had also destroyed the Fort which was built last year at the Mouth of the Great Kanhawa.
For Godsake hurry the Signers of Money, that our wants may be supplied—it is a very singular case that their Signing cannot keep pace with our demands—I heartily congratulate you and the Congress on the Reduction of St Johns—I hope all Canada is in our possession before this—no acct from Arnold since those mentioned in my last Letter to the Congress—Would it not be political to Invite them to send Members to Congress? Would it not be also political to raise a Regiment or two of Cannadions & bring them out of the Country? they are good Troops, & this would be entering of them heartily in the cause—My best regards to the good Families you are with—I am very Affectly Yr Obt Servt

Go: Washington

